 

[logo.jpg]

 

December 15, 2011

Mr. Adam Scott Malamed

17001 Collins Avenue, Apt. 3101

Sunny Isles Beach, Florida 33160

 

Dear Adam:

 

I write to confirm the terms of your employment with Ladenburg Thalmann
Financial Services Inc. (“LTFS”). Effective January 1, 2012, this letter
agreement (“Agreement”) supersedes and replaces any prior agreements with
Ladenburg Thalmann & Co. Inc. (“Ladenburg”) concerning your employment.

 

Effective January 1, 2012, you will be Chief Operating Officer of LTFS; you will
also continue as a registered representative with Ladenburg.

 

Effective January 1, 2012, you will receive an annual base salary of
$300,000.00, paid semi-monthly in accordance with Ladenburg’s customary payroll
practices. You will also be entitled to customary Ladenburg brokerage
commissions in accordance with firm policy and will be eligible to receive a
discretionary bonus.

 

The term of this Agreement (the “Term”) shall begin on January 1, 2012 and shall
extend until terminated by LTFS or by you by written notice to the other party
in accordance with the terms of this Agreement.

 

You will be eligible for the benefits that LTFS provides to its employees as
stated in the Ladenburg employee handbook, including health insurance, which is
subject to change. LTFS shall pay for the costs of this health insurance for you
and your eligible family members. LTFS will also grant you four (4) weeks of
paid vacation time per calendar year which shall accrue in accordance with
LTFS’s policies. During the Term, you shall be entitled to reimbursement by LTFS
of your business expenses in accordance with LTFS’s policies.

 

Your employment and all of the above compensation and benefits are conditional
upon your being registered and having the necessary examinations and licenses to
perform your job, and your complying with all applicable compliance and
regulatory requirements for employment as set forth in Ladenburg’s Employee
Handbook (e.g., legal eligibility for employment and drug test). You hereby
represent that you currently have Series 7, 9, 10, 24, 4, 87, 79 and 63
licenses.

 

 

 

 

As an LTFS employee and following the termination of the Term, you are required
to maintain the confidentiality of all trade secrets and confidential or
proprietary information, knowledge or data relating to LTFS and any of its
subsidiaries (collectively, the “LTFS Companies”), which shall have been
obtained by you during your employment by any of the LTFS Companies and which is
not generally available public knowledge or publicly known within the relevant
trade or industry (other than acts by you in violation of this letter agreement)
(“Confidential Information”). Except as may be required or appropriate in
connection with you carrying out your duties under this letter agreement, you
shall not, without the prior written consent of LTFS, communicate or divulge any
such Confidential Information to anyone other than any of the LTFS Companies and
those designated by LTFS or on behalf of LTFS in the furtherance of its business
or to perform duties thereunder; provided that you shall be permitted to
disclose such information as may otherwise be required by law or any legal
process, or as is necessary in connection with any adversarial proceeding
against any of the LTFS Companies (in which case you shall use your reasonable
best efforts in cooperating with the LTFS Companies in obtaining a protective
order against disclosure by a court of competent jurisdiction) or in connection
with the enforcement of this Agreement or any other agreement between you and
any LTFS Company.

 

If your employment terminates, then for one year following the date of such
termination (a) you agree not to hire, recruit, attempt to hire, solicit, or
assist others in recruiting or hiring any person who is an employee or
Registered Representative of any of the LTFS Companies for employment or
affiliation as an independent contractor with any entity involved in or which
may become involved in soliciting transactions in securities, any business
engaged in investment banking, capital markets, independent brokerage,
investment advisory or financial planning services or the provision of other
services that are substantially similar to or competitive with the business of
any of the LTFS Companies; and (b) you agree not to solicit or attempt to
solicit any clients of any of the LTFS Companies (or prospective clients who
have been contacted by any of the LTFS Companies within six months prior to the
date of such termination). 

 

For purposes of this Agreement, “Cause” means: (i) conviction of, or the entry
of a plea of guilty or nolo contendere to, a felony; (ii) alcoholism or drug
addiction which materially impairs your ability to perform your duties
hereunder; (iii) continued, intentional and willful failure to substantially and
materially perform your material duties and responsibilities hereunder after
LTFS provides you a written notice specifically identifying the manner in which
you have failed to materially perform your duties and you have not cured such
failure within thirty (30) days of such notice; (iv) willful and deliberate
misconduct by you that results, or is reasonably likely to result, in material
and demonstrative harm to any LTFS Company; or (v) substantial impairment from
performing your duties for a period of longer than sixty (60) consecutive days
or more than one hundred twenty (120) days during the Term as a result of an
action taken by a regulatory body or self-regulatory agency.

 

~ 2 ~

 

 

For purposes of this Agreement, “Good Reason” means, without your written
consent, one of the following events: (i) a failure by LTFS to make any payments
hereunder; (ii) any other breach of a material provision of this Agreement by
LTFS, including without limitation a change in your title; or (iii) relocation
of your office to a location more than 25 miles from Miami, Florida. For the
avoidance of doubt, your removal as a member of Ladenburg’s management committee
during the Term shall constitute a breach of a material provision of this
Agreement. In order to constitute Good Reason, written notice from you
specifically identifying the circumstances constituting Good Reason must be
given within sixty (60) days of the occurrence; LTFS shall not have cured thirty
(30) days after such notice; and you must terminate your employment within
thirty (30) days thereafter.

 

In the event that your employment is terminated by LTFS without Cause or by you
for Good Reason during the Term (other than any termination resulting from your
employment by another LTFS Company), you shall be entitled to receive as
severance (i) an amount equal to one year’s base salary payable over the course
of one year in equal semi-monthly installments; and (ii) if you are eligible for
and elect COBRA coverage for your health insurance, Ladenburg will make such
payments on behalf of you and your eligible dependents for up to 18 months,
provided that you do not obtain other health insurance coverage; provided,
however, that all such payments shall be conditioned upon your execution of a
release and waiver in favor of  the LTFS Companies delivered to you on or about
the date of termination and effective within 90 days thereafter (which release
shall not contain any restrictive covenants other than the ones set forth in
this Agreement and shall not include a release of claims by you with respect to
(1) any rights to enforce this Agreement or any other agreement between you and
any LTFS Company, (2) any rights which arise after the date you execute such
release, (3) any rights to vested or accrued benefits or entitlements under any
applicable plan, policy, program, arrangement of, or other agreement with, any
LTFS Company, (4) any rights as a shareholder of any LTFS Company or (5) any
rights to indemnification and/or advancement of expenses under applicable law or
any corporate governance document of any LTFS Company or any right to coverage
under any applicable directors’ and officers’ liability insurance policies of
any LTFS Company).

 

~ 3 ~

 

 

You recognize and agree that it is reasonable and necessary to protect LTFS’s
Confidential Information and to provide a smooth transition if you choose to
leave LTFS.  Consequently, and as a condition to your receipt of the salary
increase, your promotion, and other additional benefits contained in this
Agreement, you agree to provide LTFS with one hundred twenty (120) days’ prior
written notice of your intent to terminate your employment with LTFS (the
“Notice Period”).  Through the Notice Period, you shall comply with all of your
obligations to LTFS.  At any time prior to the end of the Notice Period, LTFS
may, at its sole discretion: (i) require you to discontinue your duties, in
whole or in part, including prohibiting you from further entry to any of LTFS’s
premises or those of the LTFS Companies; (ii) discontinue or otherwise limit
your access to confidential information; and/or (iii) require you to aid and
assist in the transition process associated with your departure. 
Notwithstanding the foregoing, unless LTFS terminates you for Cause prior to the
expiration of the Notice Period, LTFS shall continue to pay your base salary and
provide your medical and other benefits.  You agree that during the Notice
Period you will not provide services for any entity involved in or which may
become involved in soliciting transactions in securities, any business engaged
in investment banking, independent brokerage, capital markets, investment
advisory or financial planning services or the provision of other services that
are substantially similar to or competitive with the business of any of the LTFS
Companies, or otherwise engage in any competition with any of the LTFS
Companies.

 

This Agreement, together with the signed forms in the Ladenburg hire packet,
contains all of the terms of your employment on which we have agreed, and cannot
be changed except by a writing signed by an appropriate senior corporate officer
of the firm with authority to enter into an agreement for employment. No verbal
representation or commitment concerning the terms of your employment will be
binding. This Agreement supersedes all prior verbal and/or written
communications between you and Ladenburg or LTFS with respect to your
employment.

 

This Agreement shall be construed in accordance with and governed for all
purposes by the laws of the State of Florida applicable to contracts executed
and to be wholly performed within such state.  In the event that any provision
or portion of this Agreement shall be determined to be invalid or unenforceable
for any reason by a court of competent jurisdiction or an arbitrator (designated
in accordance with this Agreement), the remaining provisions or portions of this
Agreement shall be unaffected thereby and shall remain in full force and effect
to the fullest extent permitted by law.  This Agreement may be signed in any
number of counterparts, each of which shall be an original but all of which
together shall constitute one and the same instrument.  If any contest or
dispute arises between the parties with respect to this Agreement, such contest
or dispute shall be submitted to binding arbitration for resolution in Miami,
Florida in accordance with the rules and procedures of the Financial Industry
Regulatory Authority then in effect. The decision of the arbitrator shall be
final and binding on both parties, and any court of competent jurisdiction may
enter judgment upon the award.

 

Any notice, request or other communication given in connection with this
Agreement shall be in writing and shall be deemed to have been given (i) when
personally delivered to the recipient, (ii) three (3) days after mailing by
certified or registered mail, postage prepaid, return receipt requested or (iii)
two (2) days after being sent by a nationally recognized overnight courier
(provided that a written acknowledgement of receipt is obtained by the overnight
courier), to the party concerned, which to you, shall be addressed to your home
address in LTFS’s records and, if to LTFS, shall be addressed to our corporate
headquarters in Miami to the attention of the President and CEO. 

 

~ 4 ~

 

 

Notwithstanding anything to the contrary in this Agreement or elsewhere, if you
are a “specified employee” as determined pursuant to Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”), as of the date of
your “separation from service” (within the meaning of Final Treasury Regulation
1.409A-1(h)) and if any payment or benefit provided for in this Agreement or
otherwise both (x) constitutes a “deferral of compensation” within the meaning
of Section 409A and (y) cannot be paid or provided in the manner otherwise
provided without subjecting you to “additional tax”, interest or penalties under
Section 409A, then any such payment or benefit that is payable during the first
six (6) months following your “separation from service” shall be paid or
provided to you in a cash lump-sum, with interest at LIBOR, on the first
business day of the seventh calendar month following the month in which your
“separation from service” occurs.  In addition, any payment or benefit due upon
a termination of your employment that represents a “deferral of compensation”
within the meaning of Section 409A shall only be paid or provided to you upon a
“separation from service”.  Notwithstanding anything to the contrary in this
Agreement or elsewhere, any payment or benefit under this Agreement that is
exempt from Section 409A pursuant to Final Treasury Regulation
1.409A-1(b)(9)(v)(A) or (C) shall be paid or provided to you only to the extent
that the expenses are not incurred, or the benefits are not provided, beyond the
last day of your second taxable year following your taxable year in which the
“separation from service” occurs. Finally, for the purposes of this Agreement,
amounts payable under this Agreement shall be deemed not to be a “deferral of
compensation” subject to Section 409A to the extent provided in the exceptions
in Treasury Regulation Sections 1.409A-1(b)(4) (“short-term deferrals”) and
(b)(9) (“separation pay plans,” including the exception under subparagraph
(iii)) and other applicable provisions of Treasury Regulation Section 1.409A-1
through A-6. 

 

This Agreement shall be effective on both parties from the date first written
above. 

 

Adam, we are most excited about your continued employment and new
responsibilities at LTFS and believe that you will continue to make a
significant contribution to the firm.

 

Sincerely,

LADENBURG THALMANN FINANCIAL SERVICES INC.

By: /s/ Richard J. Lampen

Richard J. Lampen

President and Chief Executive Officer

 

Agreed and Accepted:

 

/s/ Adam Scott Malamed

Adam Scott Malamed

 

~ 5 ~

 

